DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed January 6, 2021, which amends claims 1, 20, and 21 and adds claim 22. Claims 1 and 20-22 are pending.

Response to Amendment
Applicant’s amendment of the claims, filed January 6, 2021, caused the withdrawal of the rejection of claims 1 and 21 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0235123) in view of Endoh et al. (US 2005/0106419), Nakayama (US 2006/0220535), and Mujica-Fernaud et al. (KR 2015036721) as set forth in the Office action mailed October 6, 2020.

Response to Arguments
Applicant's arguments filed January 6, 2021 have been fully considered but they are not persuasive.
Regarding the applicant’s arguments that the amendment overcome the rejection of record because the applicant’s claimed compounds are not taught by the prior art references, the Office points out that the prior art Mujica-Fernaud teaches the electron blocking layer (applicant’s emission auxiliary layer) can comprise the following 
    PNG
    media_image1.png
    265
    212
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    274
    250
    media_image2.png
    Greyscale
, or 
    PNG
    media_image3.png
    214
    236
    media_image3.png
    Greyscale
  (same as applicant’s claimed compounds E-250, E-251, and E-254) (paragraphs [0102] and [0225], Tables 1 and 3). Claim 20 claims these compounds; therefore, the prior art still reads on the applicant’s claimed invention and the applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0235123) (hereafter “Lee”) in view of Endoh et al. (US 2005/0106419) (hereafter “Endoh”), Nakayama (US 2006/0220535) (hereafter “Nakayama”), Mujica-Fernaud et al. (KR 2015036721), where Mujica-Fernaud et al. (US 2015/0179953) (hereafter “Mujica-Fernaud”) is used as the English equivalent, and Smith (US 7,956,531) (hereafter “Smith”)
Regarding claim 20, Lee teaches an electroluminescent device comprising an anode, hole injection layer composed of 2-TNATA, a hole transporting layer composed of NPB, a light emitting layer, an electron transporting layer, and a cathode (paragraphs [0101]-[0108]).  Lee teaches that the light emitting layer can comprise the following 
    PNG
    media_image4.png
    233
    269
    media_image4.png
    Greyscale
 (meets applicant’s formula A-149) are a few examples (paragraphs [0026] and [0101]-[0108], Table 2).  Lee teaches the light emitting layer comprises a phosphorescent dopant (paragraph [0104]).  
Lee does not teach where the hole transporting layer (applicant’s emission auxiliary layer) meets of the applicant’s claimed compounds.  Lee does not teach where the electron luminescent device comprising a hole injection layer, a hole transporting layer, and an emission auxiliary layer and does not teach where the electroluminescent device is used in light emitting device comprising sub-pixels.
Endoh teaches an electroluminescent device comprising an anode, a layer composed of 2-TNATA (applicant’s hole injection layer), a mixed layer composed of NBP or 2-TNATA mixed with a metal oxide or F4-TCNQ (applicant’s hole transporting layer), and NBP (applicant’s emission auxiliary layer), an emission layer, an electron transporting layer, and a cathode (paragraphs [0043], [0047]-[0050], [0129], and [0144]-[0156]).  Endoh compares the aforementioned device to a device just comprising a 2-TNATA layer and a NBP layer (paragraphs [0148]-[0156]).  Endoh teaches that the layer comprising a layer composed of 2-TNATA (applicant’s hole injection layer), a mixed layer composed of NBP or 2-TNATA mixed with a metal oxide or F4-TCNQ 
Nakayama specifically teaches that 2-TNATA compound be doped with F4-TCNQ (paragraph [0089]).
Mujica-Fernaud teaches an electroluminescent device comprises a hole transporting layer and a light emitting layer, where the light emitting layer is composed of a host material and phosphorescent dopant (paragraph [0219]).  Mujica-Fernaud teaches that the hole transporting layer comprises a hole transporting layer and an electron blocking layer (applicant’s emission auxiliary layer) (paragraph [0219]).  Mujica-Fernaud teaches the electron blocking layer (applicant’s emission auxiliary layer) can comprise the following compounds 
    PNG
    media_image1.png
    265
    212
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    274
    250
    media_image2.png
    Greyscale
, or 
    PNG
    media_image3.png
    214
    236
    media_image3.png
    Greyscale
  (same as applicant’s claimed compounds E-250, E-251, and E-254) (paragraphs [0102] and [0225], Tables 1 and 3).  Mujica-Fernaud teaches that when the above mentioned compounds are used instead of NBP in the layer next to the light emitting layer leads to an improvement in efficiency and lifetime of the electroluminescent device (paragraph [0225], Tables 1 and 2).
Smith teaches an organic light emitting device comprising sub-pixels, where each sub-pixel is composed of an electroluminescent device that emits red, blue, or green (column 4 liens 16-36).  Smith teaches that modify the electroluminescent device, so the device has sub-pixels of different color allow for the formation of a multi-color pixelated display (column 1 lines 46-48).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Lee, so the device comprises a layer composed of 2-TNATA (applicant’s hole injection layer), a layer composed of NBP or 2-TNATA mixed with F4-TCNQ (applicant’s hole transporting layer), and NBP (applicant’s emission auxiliary layer) instead of a layer just composed of 2-TNATA and 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Lee, so NPB was changed to 
    PNG
    media_image5.png
    187
    214
    media_image5.png
    Greyscale
 (same as applicant’s formula E-172), 
    PNG
    media_image6.png
    231
    221
    media_image6.png
    Greyscale
 (same as applicant’s formula E-205), 
    PNG
    media_image7.png
    241
    198
    media_image7.png
    Greyscale
 (same as applicant’s E-219), 
    PNG
    media_image8.png
    158
    198
    media_image8.png
    Greyscale
 (same as applicant’s E-215), or 
    PNG
    media_image9.png
    241
    233
    media_image9.png
    Greyscale
 (same as applicant’s E-212) as taught by Mujica-Fernaud.  The motivation would have been to improve the efficiency and lifetime of the electroluminescent device.
Also, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try to use the electroluminescent device of Lee in view of Endoh, Nakayama, and Mujica-Fernaud in a device taught by Smith that comprises sub-pixels.  The motivation would have been to modify the device of Lee in view of Liao, Nakayama, and Mujica-Fernaud so the device can be used in a multi-color pixelated display.

Allowable Subject Matter
Claims 1, 21, and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or make obvious compounds that meet applicant’s claimed compounds E-104 to E-113, E-115, E-118, E-120, E-122 to E-128, E-130, E-135, E-137 to E-157, E-159 to E-168, and E-259 to E-270. The closest prior art Mujica-Fernaud et al. (KR 2015036721), where Mujica-Fernaud et al. (US 2015/0179953) (hereafter “Mujica-Fernaud”) is used as the English equivalent, teaches the electron blocking layer (applicant’s emission auxiliary layer) can comprise the following compounds 
    PNG
    media_image1.png
    265
    212
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    274
    250
    media_image2.png
    Greyscale
, or 
    PNG
    media_image3.png
    214
    236
    media_image3.png
    Greyscale
  (same as applicant’s claimed compounds E-250, E-251, and E-254) (paragraphs [0102] and [0225], Tables 1 and 3). Mujica-Fernaud teaches that the fluorene group with the bridgehead phenyl group can comprise either two phenyl group or a phenyl and methyl group as shown above (paragraph [0102]). The prior art fails to teach or make obvious the applicant’s claimed invention; therefore, claims 1, 21, and 22 comprise allowable subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW K BOHATY/Primary Examiner, Art Unit 1796